     Case: 1:20-cv-06876 Document #: 58 Filed: 04/21/21 Page 1 of 2 PageID #:2418



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

EMOJI COMPANY GmbH,                                       )
                                                          )   Case No. 20-cv-6876
                 Plaintiff,                               )
                                                          )
                                                          )    Judge Manish S. Shah
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS AND UNINCORPORATED                           )
ASSOCIATIONS IDENTIFIED                                   )
ON SCHEDULE A HERETO,                                     )
                                                          )
                 Defendants.                              )

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL AS TO CERTAIN DEFENDANTS

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff EMOJI COMPANY
GmbH hereby dismisses with prejudice all causes of action in the complaint as to the Defendants
identified below and in Schedule A. No motions are pending relative to these Defendants. Each party
shall bear its own attorney's fees and costs.
        No.      Defendant
        8        AODEZI-US
        62       Jamiacy
        228      YOZATIA

        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.


                                          Respectfully submitted,
Dated: April 21, 2021                     By:     s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  EMOJI COMPANY GmbH
    Case: 1:20-cv-06876 Document #: 58 Filed: 04/21/21 Page 2 of 2 PageID #:2419



                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on April 21, 2021.



                                                          s/Michael A. Hierl
